Citation Nr: 1234357	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-33 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a dental disability due to in-service trauma.

2.  Entitlement to service connection for degenerative arthritis of the knee, feet, hands, and back.  

3.  Entitlement to service connection for an acquired psychiatric disability.
 
4.  Entitlement to service connection for hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas.  Jurisdiction has since been transferred to the RO in Wichita, Kansas. 

The Veteran was afforded a June 2012 hearing before the undersigned.  A transcript of the hearing is associated with claims folder.  

In the June 2012 supplemental statement of the case (SSOC), the RO added the issues of service connection for hepatitis B and an acquired psychiatric disorder to the appeal.  While the Veteran initially limited his substantive appeal to the claimed dental disability and arthritis, he submitted a substantive appeal with respect to claims for service connection for hepatitis B and a mental disorder after the June 2012 SSOC.  38 C.F.R. § 20.202.  He did not request a hearing with regard to these issues.  They have not been certified as being on appeal, nor were they identified as being on appeal at the hearing.  However, as a substantive appeal was received immediately following the June 2012 SSOC, the Board finds that it has jurisdiction over these issues and they are included as part of the current appeal.  38 C.F.R. § 20.302(b)(2).  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional notification and development actions are necessary before the Board may review the appeal on the merits.

For the petition to reopen a claim for service connection for a dental disability, it appears there has been confusion as to the availability of the Veteran's service treatment records.  His service treatment records are currently available and apparently have been associated with the file at least since 1993.  However, when the RO denied the claim in June 2003 it noted that such records could not be obtained.  Under these circumstances, the June 2003 RO decision is not final.  See 38 C.F.R. § 3.156(c).  

The Board denied the claim for service connection for dental trauma in an August 1997 decision.  At that time, it was determined that the in-service dental trauma was the result of the Veteran's willful misconduct.  Service treatment records were available and considered in the decision.  The Veteran did not appeal the August 1997 Board decision, nor did he submit new and material evidence within a year of the decision.  The August 1997 Board decision is thus the last final prior denial for the claimed dental disability.  38 U.S.C.A. §§ 7103, 7104(b), 7105(c); 38 C.F.R. §§ 3.156(b), 20.1100; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In October 2008, the RO informed the Veteran that his claim was previously denied in June 2003 because his claimed dental disability was not a disability subject to service connection.  He was not notified that the August 1997 Board denial was the last final prior denial of the claim.  

VA's duty to notify a claimant seeking to reopen a previously denied claim includes advising the claimant of the evidence and information needed to reopen the claim as well as the evidence and information needed to establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Also, in the context of a claim to reopen, VA must look at the basis for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Failure to provide this notice is generally prejudicial.  Id.  

In this instance, the Veteran has not been notified that the August 1997 Board decision was the last final prior denial of his claim for service connection for a dental disorder.  The basis for the denial was the Board's finding that the in-service dental trauma was a result of his own misconduct.  The RO/AMC must provide the Veteran with corrective notification as described in the instructions below in regards to this issue.  Id.  

For the claimed arthritis, the Veteran has not been afforded a VA examination.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83. 

Service treatment records show that the Veteran complained of swollen or painful joints on his medical history questionnaire for separation.  They also show that he injured his right thigh while riding a horse.  
 
Review of VA treatment records reflect that the Veteran has primarily been treated for psychological and substance abuse disorders.  However, there are occasional references to joint pain in these records.  See VA treatment records, dated in June and April 2008, June 2007, and July 2003.  

At the June 2012 hearing, the Veteran reported that he sought private treatment for joint pain shortly after service and that he has had VA treatment since the early 1990s.  He asserted that he has had a continuity of symptomatology of arthritis symptoms beginning in service.  He cited his injury that resulted from his fall off of a horse.  

Overall, the record confirms that the Veteran complained about joint pain during service and that he reports a continuity of symptomatology of joint pain beginning in service.  The current medical record contains occasional complaints of joint pain, but does not include X-ray findings that show degenerative joint disease.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A VA joint examination is necessary to ascertain the nature and etiology of the Veteran's claimed arthritis. 

Turning to the claimed mental disorder, service treatment records show that the Veteran was involved in a fight during active service.  VA treatment records document extensive treatment for mental health problems beginning in 1994.  In June 2008 and June 2012, the Veteran contended that he had psychiatric problems relating to the in-service fight.  As the Veteran asserts that he has had a continuity of symptomatology of psychological symptoms relating to the in-service fight, a VA psychiatric examination is necessary to ascertain the nature and etiology of the Veteran's claimed psychiatric disability.  McLendon, 20 Vet. App. at 83. 

It also appears that the Veteran is in receipt of Social Security Administration (SSA) disability benefits due to a psychiatric disability.  The medical records related to the SSA's disability determination have not yet been associated with the claims file and are relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).

Regarding the claimed hepatitis B, service treatment records document treatment for hepatitis B in December 1981 and January 1982.  During the course of hospitalization, the Veteran's liver function greatly improved.  His final diagnosis was hepatitis B induced hepatitis, which improved spontaneously.  VA treatment records, dated in June 1994, reflect that the Veteran had a positive hepatitis B screen.  In October 1997, he was noted to be hepatitis B positive.  More recently, VA treatment records from May 2010 reference chronic hepatitis B.  However, a recent serology study has not been taken to determine whether the Veteran has had an active hepatitis B infection at any time since April 2008.  A VA liver examination is necessary to ascertain whether the Veteran has hepatitis B and its relationship to in-service treatment.  McLendon, 20 Vet. App. at 83. 

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all records of VA treatment for arthritis and mental health treatment beginning in April 2012. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  Notify the Veteran of the reasons for the prior denial of his claim for service connection for a dental disability by the Board in August 1997, the appropriate definitions of new and material evidence, the type of evidence that is necessary to satisfy the element of the underlying claim which was found insufficient in the previous denial, and the type of evidence that is necessary to substantiate the underlying service connection claim on a direct basis, in accordance with the Court's decision in Kent.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and SSA records, schedule the Veteran for a VA examination to determine the etiology of his currently claimed arthritis or other joint disorder. All indicated tests and studies, specifically X-rays studies of painful joints, should be conducted.

The claims folder, including this remand, and access to the Veteran's Virtual VA efolder must be available for the examiner to review; consideration of such should be reflected in the completed examination report or in an addendum.

For any joint found to have arthritis confirmed by X-ray, or any other joint disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or in the year immediately following service or is otherwise the result of a disease or injury in service. 

The examiner must provide a rationale for each opinion and include appropriate citation to published medical studies or journals as needed.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The absence of evidence of medical treatment for joint problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and SSA records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his claimed psychiatric disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report all current psychiatric diagnosis(es) and comment on their nature and severity, by describing the impact of the disability on his occupational and social functioning, and providing a Global Assessment of Functioning (GAF) score. 

For each Axis I psychiatric diagnosis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or in the year immediately following service or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The absence of evidence of medical treatment for psychiatric problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and SSA records, schedule the Veteran for a VA liver examination to assess the current severity of his claimed hepatitis B.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

After examining the Veteran and reviewing the claims file, the examiner should state whether the Veteran has had hepatitis B at any time since April 2008.  

If so, he or she should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hepatitis B is related to service, to specifically include his incidence of inpatient treatment in December 1981 and January 1982 for hepatitis B.  

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

7.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


